DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected. under 35 U.S.C. 103 as being unpatentable over Li et al (CN107126281A, utilizing a machine translation) in view of Anderson (US Patent Pub. 20150209094A1).
Li discloses a bone screw (a high strength porous titanium implant with low rigidity, Fig. 5).  Specifically in regards to claim 1, Li discloses an external screw thread, an internal supporter structure disposed inside a middle part of the external screw thread, wherein the internal supporter structure comprising a screw thread supporter, and a porous layer disposed on a surface of the internal supporter structure (As can be seen in Fig. 1 below the screw shown in Fig. 5, has a screw thread supporter in the shape of spiraled structure and a porous layer disposed on the structure.) (Fig. 5 and Fig. 1, below and Machine translation Pg. 2 Para. [0005], Page 3 Para. [0003] and [0005], and Page 4 Par. [0001]).  Li discloses a middle hole passing through the interior of the bone screw, and wherein a spiral direction of the spiral supporter is identical to a spiral direction of the external screw thread, and the screw thread supporter is a three-wire screw thread (As can be seen in Fig. 1 below the internal supporter has a spiral that follows the direction of the outer thread, comprises three separate spirals that have a hole passing in-between them.) (Fig. 1 below).  However, Li is silent as to a hole passing through the entire interior of the screw. 


    PNG
    media_image1.png
    467
    653
    media_image1.png
    Greyscale

Figure 1: Li demonstrating a screw with an external thread, a support structure, and a porous layer.

Anderson discloses a bone screw (porous bone screw, Fig. 1-3).  Specifically in regards to claim 1, Anderson discloses a bone screw (10) having an external screw thread (22) and a porous layer (14) (Fig. 1-3; and Para. [0033]-[0036]).  In regards to claim 6, Anderson discloses wherein a middle hole (21) passes through an interior of the bone screw (10) (Fig. 1-3; and Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the screw (Fig. 5 and 1 above) of Li to have a bore extending therethrough its entire structure as taught in Anderson in order to allow the screw to be used with a guide wire to ensure that it is placed in the correct surgical location.
In regards to claim 4, Li discloses wherein a material of the external screw thread has a non-porous structure (Fig. 5 and 1 above; and Machine translation Page 2 Para. [0005] and [0006] and Page 4 Para. [0006]).
In regards to claim 5, Li discloses wherein a material of the internal is supporter structure has a non-porous structure (Fig. 5 and 1 above; and Machine translation Page 2 Para. [0005] and [0006], Page 3 Para. [0005], and Page 4 Para. [0006] and claim 8).

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. Applicant is correct in that Li in Fig. 1 shows a solid structure with no bore extending through the middle however, Fig. 5 of Li clearly demonstrates that the internal structure could be shaped as three helical structures that join the solid tops and bottom tips of the screw.  In addition, as recited by applicant Li in Para. [0013] recites that the single solid structure can actually be in the form of uniformly dispersed structures as are shown in Fig. 5 by means of the three helical structures which clearly demonstrate an open space in-between. Therefore, based on this Li clearly means to encompass a helical wire structure surrounded by a porous layer however, Li alone does not recite wherein a cannulation passes through the entire screw.  For this reason it was combine with Anderson who teaches that it is known in the art for a screw to have a cannulation to allow a guide to pass therethrough.  Based on this combination the claims are still rejectable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775